Order entered April 22, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01294-CV

                                 TOM KARTSOTIS, Appellant

                                                V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04489

                                            ORDER
       The court has reviewed the trial court’s Rule 76A Permanent Sealing Order and the

materials filed under seal on appeal. The scope of the materials under seal appears to be overly

broad. Therefore, the parties are directed to advise the court, within ten days of the entry of this

order, which documents are deemed unsealed for purposes of this appeal.


                                                       /s/   LANA MYERS
                                                             JUSTICE PRESIDING